12‐4822
United States v. Yousef


          UNITED STATES COURT OF APPEALS
               FOR THE SECOND CIRCUIT
                    August Term, 2013
 (Argued: December 5, 2013                  Decided: April 29, 2014)
                          Docket No. 12‐4822 
                   UNITED STATES OF AMERICA,
                               Appellee,
                                   v.
                           JAMAL YOUSEF,
                          Defendant‐Appellant.


    Before:  SACK, LYNCH, and LOHIER, Circuit Judges.
           Appeal from a judgment of conviction entered by
    the United States District Court for the Southern District
    of New York (John F. Keenan, Judge) following the
    defendantʹs plea of guilty to one count of conspiring to
    provide material support to a designated foreign
    terrorist organization.  We conclude that the defendant,
    by pleading guilty, waived the claim he seeks to raise in
    this appeal.
            AFFIRMED.
                                        MELINDA SARAFA,
                                        Sarafa Law LLC, New
                                        York, NY, for Defendant‐
                                        Appellant.
                                        JEFFREY A. BROWN
                                        (Justin Anderson, of
                                        counsel), Assistant
                                        United States Attorneys,
                                        for Preet Bharara, United
                                        States Attorney for the
                                        Southern  District of
                                        New York, for Appellee.

                                   1
SACK, Circuit Judge:
       It is well settled that a defendantʹs plea of guilty
to an indictment or information waives all non‐
jurisdictional challenges to the resulting conviction.  The
appellant contends that the indictment to which he pled
guilty failed to adequately allege a nexus between his
alleged conduct and the United States, as required by
the Due Process Clause of the Fifth Amendment before
a criminal statute may apply extraterritorially.  The
question presented by this appeal is whether that
requirement implicates the subject‐matter jurisdiction of
the federal courts such that it is not waived by a guilty
plea.
       Jamal Yousef is a foreign national transferred into
the custody of the United States to face charges in the
United States District Court for the Southern District of
New York arising from an arms deal he allegedly
orchestrated in Honduras.  The scheme involved
individuals posing as representatives of a Colombian
terrorist group.  After an unsuccessful attempt to
dismiss the indictment against him, Yousef pled guilty
to one count of conspiring to provide material support
to a designated foreign terrorist organization in
violation of 18 U.S.C. § 2339B.  He now appeals from the
resulting judgment, urging, as he did before the district
court (John F. Keenan, Judge), that the government failed
to allege a sufficient nexus between the conduct alleged
in the indictment and the United States.  Because we
conclude that the existence of a territorial nexus is not
an element of subject‐matter jurisdiction, however, this
argument—like other ʺnon‐jurisdictionalʺ challenges to
his conviction—was waived by Yousefʹs guilty plea. 
Since Yousef raises no other objection to the validity of
his conviction or sentence, we affirm the judgment of
the district court. 



                             2
                     BACKGROUND
       In July 2008, confidential sources working with
the United States Drug Enforcement Administration
reported that the appellant, Jamal Yousef (also known
as ʺTalal Hassan Ghantouʺ), was directing an arms
trafficking organization from inside a Honduran prison,
where he was incarcerated on unrelated charges.  In the
months that followed, these confidential sources
contacted Yousefʹs unincarcerated associates in
Honduras, posing as members of the Fuerzas Armadas
Revolucionarias de Colombia (the ʺFARCʺ) interested in
obtaining weapons.1  The government alleges that
Yousef and his associates eventually agreed with those
sources to exchange military‐grade weapons for a large
quantity of cocaine to be supplied by the FARC.
       While Yousef was still imprisoned in Honduras,
the government obtained several superseding
indictments against him from a grand jury empaneled
in the Southern District of New York.  After the third
such indictment was returned in July 2009, the district
court (Andrew J. Peck, Magistrate Judge) issued a
warrant for Yousefʹs arrest.  Just over one month later,
Yousef obtained a conditional release from prison in
Honduras.  Although Yousef disputes the governmentʹs
version of exactly what happened next, his freedom was
short‐lived.  He was almost immediately detained and
transported from Honduras to the Southern District of
New York.
      Once in the United States, Yousef moved to
dismiss the third superseding indictment against him

1
   The Secretary of State has designated the FARC as a
ʺforeign terrorist organizationʺ pursuant to Section 219 of the
Immigration and Nationality Act, 8 U.S.C. § 1189.  See, e.g.,
73 Fed. Reg. 68489‐02 (Nov. 18, 2008) (reaffirming
designation).

                              3
on the ground that it failed to allege a sufficient nexus
between him and the United States.  Because the
government had made no allegation that Yousef ʺhad
any knowledge, intention or expectation that the
weapons he allegedly agreed to provide the FARC
would be used to produce any effect on the United
States or United States nationalsʺ and because ʺ[h]e
[was] not even alleged to have any knowledge of the
FARCʹs activities,ʺ Yousef claimed it would be arbitrary
and fundamentally unfair to allow the indictment to
stand.  Mem. in Support of Motion to Dismiss, United
States v. Yousef, 08‐CR‐1213 (S.D.N.Y. filed June 28,
2010), ECF No. 20.  In an Opinion and Order dated
August 23, 2010, the district court denied the motion. 
The court based its decision in part on recorded
conversations between a confidential source and one of
Yousefʹs alleged co‐conspirators, which indicated that
the weapons at issue ʺwere taken from the United States
military arsenalʺ in Iraq.  Op. and Order, United States v.
Yousef, 08‐CR‐1213 (S.D.N.Y. filed Aug. 23, 2010), ECF
No. 23.
       In February 2012, following additional motion
practice—including a failed attempt to have the
indictment dismissed on the ground that the
governmentʹs conduct in transferring him to the United
States was improper—Yousef filed a motion seeking
reconsideration of the district courtʹs August 2010
decision denying his motion to dismiss the indictment. 
Yousef asserted that discovery and discussions with the
government had revealed that prosecutors had long
known that the weapons alleged to have been stolen
from a U.S. arsenal did not exist.  Decl. in Support of
Mot., United States v. Yousef, 08‐CR‐1213 (S.D.N.Y. filed
Feb. 21, 2012), ECF No. 55.  This revelation, Yousef
argued, undermined the primary ground on which the
district court relied in denying his original motion—that
the provenance of the weapons established the

                             4
necessary territorial nexus between Yousef and the
United States.  Id.
       In a Memorandum Opinion and Order dated
March 5, 2012, the district court denied Yousefʹs motion
for reconsideration, finding that it was filed after an
inexcusable delay and that—in any event—the third
superseding indictment contained sufficient
information on its face to establish the required nexus
because it alleged both that Yousef believed he was
supplying weapons to the FARC and that the FARC is a
terrorist organization that had directed violent acts
against the United States.
       Following the district courtʹs decision, the
government obtained a fourth superseding indictment
against Yousef, charging him with one count of
conspiracy to engage in narco‐terrorism, see 21 U.S.C.
§ 960a, and one count of conspiracy to provide material
support to a foreign terrorist organization, see 18 U.S.C.
§ 2339B.  On May 4, 2012, Yousef entered an
unconditional plea of guilty to the material support
count.  In a judgment entered on October 15, 2012, the
district court sentenced Yousef principally to twelve
yearsʹ incarceration.
      In the instant appeal, Yousef again asserts that the
government failed to allege the requisite territorial
nexus, asking us to vacate his conviction and sentence
and to dismiss the indictment.




                             5
                       DISCUSSION
       We have held that ʺ[i]n order to apply
extraterritorially a federal criminal statute to a
defendant consistently with due process, there must be
a sufficient nexus between the defendant and the United
States, so that such application would not be arbitrary
or fundamentally unfair.ʺ  United States v. Al Kassar, 660
F.3d 108, 118 (2d Cir. 2011) (quoting United States v.
Yousef, 327 F.3d 56, 111 (2d Cir. 2003)). 
       ʺIt is well settled that a defendantʹs plea of guilty
admits all of the elements of a formal criminal charge
and, in the absence of a court‐approved reservation of
issues for appeal, waives all challenges to the
prosecution except those going to the courtʹs
jurisdiction.ʺ2  Hayle v. United States, 815 F.2d 879, 881
(2d Cir. 1987) (citation omitted).  Yousef maintains that
the due process requirement of a territorial nexus is just
such a non‐waivable jurisdictional question.  We
conclude that it is not.
     As Judge Friendly once put it, ʺthe legal lexicon
knows no word more chameleon‐like than

2
   The Supreme Court has recognized two narrow exceptions
to this principle, neither of which is relevant here.  In
Blackledge v. Perry, 417 U.S. 21 (1974), the Court held that, to
protect defendants from the risk of vindictive prosecution, a
defendant had a non‐waiveable due process right not to be
charged with a greater offense on remand from a successful
appeal.  Id. at 30‐31.  In Menna v. New York, 423 U.S. 61 (1975)
(per curiam), the Court explained that a guilty plea ʺsimply
renders irrelevant those constitutional violations not
logically inconsistent with the valid establishment of factual
guilt and which do not stand in the way of conviction, if
factual guilt is validly established.ʺ Id. at 63 n.2.  Where the
prosecution is facially unconstitutional, however, a guilty
plea does not waive the constitutional challenge.  Id.

                               6
ʹjurisdiction.ʹʺ  United States v. Sabella, 272 F.2d 206, 209
(2d Cir. 1959).  In this context, however, it is clear that
ʺjurisdictionʺ refers to subject‐matter jurisdiction—ʺthe
courtsʹ statutory or constitutional power to adjudicate
the case,ʺ  see United States v. Cotton, 535 U.S. 625, 630
(2002) (internal quotation marks omitted; emphasis in
original); United States v. Rubin, 743 F.3d 31, 36 (2d. Cir
2014) (quoting Cotton) (internal quotation marks
omitted).  Accordingly, we have held that in order ʺto
attack a conviction post‐plea, a defendant must establish
that the district court lacked the ʹpower to entertain the
prosecution.ʹʺ  United States v. Kumar, 617 F.3d 612, 620
(2d Cir. 2010) (quoting Hayle, 815 F.2d at 882, and citing
Cotton, 535 U.S. at 630).
        Federal courts have subject‐matter jurisdiction
over federal criminal prosecutions by virtue of 18 U.S.C.
§ 3231, which vests the district courts with the power to
hear ʺall offenses against the laws of the United States.ʺ 
Thus, in United States v. Williams, 341 U.S. 58 (1951), the
Supreme Court held that section 3231 conferred
ʺjurisdiction of the subject matterʺ—in that case, an
alleged violation of a federal conspiracy statute—ʺand,
of course, of the persons charged,ʺ id. at 66; see also Hugi
v. United States, 164 F.3d 378, 380 (7th Cir. 1999) (stating
that section 3231 is ʺthe beginning and the end of the
ʹjurisdictionalʹ inquiryʺ).  The allegation that the
defendant violated a federal criminal statute ʺmade the
trial take place before ʹa competent tribunalʹ: a court
authorized to render judgment on the indictment.ʺ 
Williams, 341 U.S. at 66.  A defendant who pleads guilty
may therefore obtain dismissal of his indictment on
appeal only if he can ʺestablish that the face of the
indictment discloses that the count or counts to which
he pleaded guilty failed to charge a federal offense.ʺ3 

3
   This requirement does not, however, render
ʺjurisdictionalʺ a defendantʹs contention that the indictment

                              7
Hayle, 815 F.2d at 881; cf., e.g., United States v. Shellef, 507
F.3d 82, 96 (2d Cir. 2007) (ʺThe district court had
jurisdiction over the prosecution of [defendants]
pursuant to 18 U.S.C. § 3231 because they were charged
with violating federal criminal laws.ʺ); United States v.
Keigue, 318 F.3d 437, 439 (2d Cir. 2003) (similar). 
       As we recently reiterated in Rubin, our inquiry
into whether an indictment charges a federal offense for
the purposes of establishing subject‐matter jurisdiction
under § 3231 is exceedingly narrow.  743 F.3d at 38‐39. 
We ask only whether ʺthe indictment alleges all of the
statutory elements of a federal offense.ʺ  Hayle, 815 F.2d
at 882.  Defects in an indictment short of a failure to
charge all of the statutory elements do not undermine
subject‐matter jurisdiction, and do not implicate the
power of the federal courts to decide a case.  See Cotton,
535 U.S. at 631 (quoting Williams, 341 U.S. at 66 (ʺʹ[T]hat
the indictment is defective does not affect the
jurisdiction of the trial court to determine the case
presented by the indictment.ʹʺ)).  ʺ[T]he defendantʹs
contention . . . that in fact certain of [the statutory]
elements are lacking . . . goes to the merits of the
prosecution, not to the jurisdiction of the court to
entertain the case or to punish the defendant if all of the
alleged elements are proven.ʺ  Hayle, 815 F.2d at 882;
accord United States v. Weinberg, 852 F.2d 681, 684‐85 (2d
Cir. 1988).  


charges a ʺnon‐offenseʺ—i.e., conduct that the legislature has
not clearly prohibited.  Rubin, 743 F.3d at 34, 38 n.6
(recognizing abrogation of United States v. Moloney, 287 F.3d
236, 240 (2d Cir. 2002) (holding that a defendantʹs ʺclaim that
the indictment charges a non‐offense implicates the
jurisdiction of the federal courtsʺ), by Cotton, 535 U.S. 625
(2002)).  Charging an offense requires no more than charging
the violation of a specific statute.  See, e.g., United States v.
Lasaga, 328 F.3d 61, 63‐64 (2d Cir. 2003).

                               8
       Even a defendantʹs persuasive argument that the
conduct set out in the indictment does not make out a
violation of the charged statute does not implicate
subject‐matter jurisdiction.  See Rubin, 743 F.3d at 37.  In
Lamar v. United States, 240 U.S. 60 (1916), the defendant
challenged his conviction under an indictment for
ʺhaving falsely pretended to be an officer of the
government of the United States, to wit, a member of
the House of Representatives.ʺ  Id. at 64.  He argued that
the court lacked jurisdiction to hear the case because a
member of Congress is not an ʺofficerʺ of the United
States.4  Id.  But, as Justice Holmes explained, ʺnothing
can be clearer than that the District Court, which has
jurisdiction of all crimes cognizable under the authority
of the United States . . . acts equally within its
jurisdiction whether it decides a man to be guilty or
innocent under the criminal law, and whether its
decision is right or wrong.ʺ  Id. at 65 (citation omitted). 
The defendantʹs argument went, therefore, ʺonly to the
merits of the case.ʺ  Id.; accord Cotton, 535 U.S. at 630‐31
(quoting Lamar); Rubin, 743 F.3d at 36; Weinberg, 852
F.2d at 684‐85; Hayle, 815 F.2d at 882.  
       Even post‐plea appeals that call into question the
governmentʹs authority to bring a prosecution or
congressional authority to pass the statute in question
are generally not ʺjurisdictionalʺ in the sense required
by Lamar and its progeny.  Thus we have denied as
waived post‐plea challenges to the constitutionality of a
prosecution or criminal statute based on the Commerce
Clause, United States v. Lasaga, 328 F.3d 61, 63 (2d Cir.
2003); the Double Jeopardy Clause, United States v.
Leyland, 277 F.3d 628, 631‐32 (2d Cir. 2002) (citing United
States v. Mortimer, 52 F.3d 429, 435 (2d Cir. 1995)); and

4
   Under the prevailing law in 1916, this challenge to the trial
courtʹs jurisdiction allowed the defendant a direct appeal to
the Supreme Court following his conviction.  Id. at 64.

                               9
the Sixth Amendmentʹs guarantee of a speedy trial,
United States v. Mann, 451 F.2d 346, 347 (2d Cir. 1971)
(per curiam).5  And we have similarly held that ʺan
indictment states an offense even though the crime
alleged appears to be barred by limitation.ʺ  United
States v. Doyle, 348 F.2d 715, 718 (2d Cir. 1965) (citing
United States v. Cook, 84 U.S. (17 Wall.) 168 (1872)).
       Against this backdrop, we cannot agree that the
absence of a territorial nexus between the defendantʹs
alleged conduct and the United States implicates the
authority of a court to decide a case presented by an
otherwise valid criminal indictment, where, as here, a
nexus requirement is not mentioned anywhere among
the elements of the charged offense.  And although
Yousef contends that his appeal implicates ʺthe [district]
courtʹs very authority to hear the case,ʺ Appellantʹs Br.
at 35, he fails to identify any element of the offense to
which he pled guilty that is not adequately alleged in
the indictment.
       We nevertheless pause to consider the sufficiency
of the indictment in fulfillment of our ʺobligat[ion] to
consider sua sponte issues that the parties have
disclaimed or have not presentedʺ where subject‐matter
jurisdiction may be in question.  Gonzalez v. Thaler, 132
S. Ct. 641, 648 (2012).
      Yousef pled guilty to ʺknowingly provid[ing]
material support or resources to a foreign terrorist



5
   In the context of assessing whether jeopardy attaches for
the purposes of a Double Jeopardy Clause defense, we have
also held that a district court has jurisdiction under 18 U.S.C.
§ 3231 to convict a defendant of committing a federal
offense, even if there is no basis in law for the court to
impose any penalty based on that conviction.  Sabella, 272
F.2d at 209.

                              10
organization, or attempt[ing] or conspir[ing] to do so,ʺ
with
      knowledge  that  the  organization  is  a
      designated terrorist organization (as defined
      in subsection [18 U.S.C. § 2339B](g)(6)), that
      the organization has engaged or engages in
      terrorist  activity  (as  defined  in  section
      212(a)(3)(B)  of  the  Immigration  and
      Nationality Act), or that the organization has
      engaged or engages in terrorism (as defined
      in section 140(d)(2) of the Foreign Relations
      Authorization  Act,  Fiscal  Years  1988  and
      1989).

18 U.S.C. § 2339B(a)(1).  The definition of ʺmaterial
support or resourcesʺ includes ʺany property, tangible
or intangible, or service, including . . . weapons, lethal
substances, [or] explosives.ʺ  18 U.S.C. § 2339A(b)(1); see
18 U.S.C. § 2339B(g)(4).  And section 2339B asserts
jurisdiction over foreign conduct constituting an offense
defined in subsection 2339B(a) if, among other things,
ʺthe offense occurs in or affects interstate or foreign
commerce.ʺ  Id. § 2339B(d)(1)(E).
      Count Two of the fourth superseding indictment,
to which Yousef pled guilty, unambiguously alleges
each of these elements.  The indictment therefore
conferred subject‐matter jurisdiction on the district
court—that is, the court had the power to hear the
Governmentʹs prosecution of Yousef even if the
allegations were defective in some way. 
       In concluding that Yousef has failed successfully
to raise a question of the district courtʹs jurisdiction to
hear his case, we nevertheless cannot deny that he may
claim support for his position in several of our prior
decisions upon which he relies.  


                             11
       First, in two cases involving appeals from
convictions following jury trials, we suggested that the
question of whether Congress intended a statute to
apply extraterritorially implicates subject‐matter
jurisdiction.  See United States v. Al Kassar, 660 F.3d 108,
117‐18 (2d Cir. 2011) (referring to the nexus requirement
as a ʺjurisdictional nexusʺ), cert. denied, 132 S. Ct. 2374
(2012); United States v. Yousef, 327 F.3d 56, 85 & n.16 (2d
Cir. 2003) (characterizing extraterritorial jurisdiction as a
question of a courtʹs ʺsubject matter jurisdictionʺ).  Ours
is not the only court to have understood subject‐matter
jurisdiction in this way.  See, e.g., United States v. Ayesh,
702 F.3d 162, 165‐66 (4th Cir. 2012) (referring to statuteʹs
applicability to extraterritorial conduct as a question of
subject‐matter jurisdiction), cert. denied, 133 S. Ct. 1619
(2013).  
       But the Supreme Court definitively rejected this
analysis even before Al Kassar in Morrison v. National
Australia Bank Ltd., 130 S. Ct. 2869 (2010).  In that case,
the Court called our treatment of the extraterritorial
reach of section 10(b) of the Securities Exchange Act as a
question of subject‐matter jurisdiction a ʺthreshold
error.ʺ  Id. at 2876‐77.  As the Court explained, ʺto ask
what conduct § 10(b) reaches is to ask what conduct
§ 10(b) prohibits, which is a merits question.ʺ  Id. at
2877.  There, subject‐matter jurisdiction was established
by 15 U.S.C. § 78aa, which grants district courts original
jurisdiction over federal securities law claims.6  Id. at
2877 & n.3.  In the criminal context, 18 U.S.C. § 3231 is

6
   Section 78aa was subsequently amended by Section
929P(b) of the Dodd‐Frank Act so that it now refers
specifically to extraterritorial jurisdiction, but that provision
did not exist at the time Morrison was decided and played no
role in the Courtʹs conclusion that the district court had the
power to hear that case and decide whether the statute in
question applied extraterritorially.

                               12
all that is necessary to establish a courtʹs power to hear a
case involving a federal offense, whether or not the
conduct charged proves beyond the scope of Congressʹ
concern or authority in enacting the statute at issue.
       In recognizing Morrisonʹs teaching on
extraterritoriality and Cottonʹs holding with respect to
what sorts of indictment defects implicate subject‐
matter jurisdiction, we also acknowledge the abrogation
of one aspect of our holding in United States v. Gatlin,
216 F.3d 207 (2d Cir. 2000).  In that case, the defendant
pled guilty to sexual abuse of a minor while ʺin the
special maritime and territorial jurisdiction of the
United States,ʺ in violation of 18 U.S.C. § 2243(a).  Id. at
209.  The conduct in question had occurred at an
overseas military housing complex.  Id.  We concluded
that 18 U.S.C. § 7(3), which defines the term ʺspecial
maritime and territorial jurisdiction of the United
States,ʺ did not apply extraterritorially and that crimes
committed at the complex in question were therefore
beyond its reach.  Id. at 210, 220.  Accordingly, we held
that section 2243(a) did not apply to the defendantʹs acts
ʺand that the District Court lacked jurisdiction to try
him.ʺ  Id. at 220.  The latter conclusion is inconsistent
with Morrison.  Under Morrison, whether section 2243(a)
is intended to reach overseas conduct—by reference to
the definition contained in section 7(3)—is a merits
question that does not implicate the power of the
district court to hear and decide the case.
                           *  *  *
       A courtʹs power to hear a case does not, of course,
conclusively establish the governmentʹs authority to
prosecute it.  Our jurisprudence is replete with
limitations on the exercise of that authority, whether by
virtue of constitutional provisions, like the Due Process
Clause, or judicially created doctrines, like the
presumption against extraterritoriality.  See United States

                             13
v. Vilar, 729 F.3d 62, 72‐74 (2d Cir. 2013).  The due
process requirement that a territorial nexus underlie the
extraterritorial application of a criminal statute is just
such a limitation.  It protects criminal defendants from
prosecutions that are ʺarbitrary or fundamentally
unfair.ʺ  See Al Kassar, 660 F.3d at 118 (quoting Yousef,
327 F.3d at 111) (internal quotation marks omitted).  The
absence of the required nexus, if indeed it were lacking
here, may have been grounds for dismissing the
indictment before the district court, or on appeal, had
there been a trial in this case or an explicit reservation of
the issue for appeal.  But unlike the requirements of
subject‐matter jurisdiction, nothing in our jurisprudence
suggests that this limitation on the reach of criminal
statutes falls within the narrowly circumscribed range
of exceptions to the bar on raising non‐jurisdictional
challenges to a conviction following a guilty plea.
                     CONCLUSION
       Because Yousef has offered no reason to doubt the
validity of his plea or to question the power of the
district court to hear his prosecution, we conclude that,
by pleading guilty, he waived the only objection to his
conviction he raises in this appeal.  The judgment of the
district court is therefore AFFIRMED.




                             14